DETAILED ACTION

Status of Submission
This Office action is responsive to the amendments filed on June 30, 2022, which has been entered (including the replacement drawing sheets). The amendments to the specification and drawings overcome the outstanding objections thereto. Therefore, those objections are withdrawn.

Prohibition of New Matter
35 USC 132(a) prohibits the introduction of new matter into a disclosure by way of amendment. Thus, subsequent to the original application papers, no amendment may introduce new matter into any application (whether or not it is a reissue application).

35 USC 251(a) further prohibits the introduction of new matter in a reissue application. Thus, a reissue application is limited to the original disclosure of the underlying application which issued as the patent for which reissue is sought.

Objections to Amendments – New Matter
The claim amendments filed on June 30, 2022 are objected to because they violate the prohibition of the introduction of new matter under 35 USC 132(a) and 35 USC 251(a). Specifically, the claims recite new matter because there is no support in the original disclosure for “…an adapter housing mounted to the wall for allowing a hardened fiber optic connector to be inserted from the outer side at least partially through the wall in an outward-to-inward direction” (claim 25, ll. 3-5; claim 33, ll. 3-5). The embodiment of Figs. 16-25 is disclosed as having an adapter 836 with an adapter housing 850 mounted within a port 814 of a panel or wall 815, which can be part of a housing or enclosure. See Figs. 16 and 19-21; col. 11, l. 63 to col. 12, l. 3. However, the connector 820 is not disclosed as being “inserted… at least partially through” the wall 815. No such description is found in the specification, and the drawings do not provide sufficient support for this newly claimed subject matter.

Applicant is required to cancel the new matter in the reply to this Office Action.

Restriction in Earlier-Concluded Examination
During the earlier-concluded examination of parent Application No. 15/300,147, the previous examiner initially set forth a restriction requirement based on the lack of unity of invention standard appropriate for international applications entering the national stage. The restriction requirement mailed on June 26, 2017 required election of one of the species of Figs. 6-12 (claims 1-15), Figs. 13-15 (claim 16), and Figs. 16-25 (claims 20-23). 

In the election and amendment filed on August 8, 2017, the applicant elected the species of Figs. 16-25, removed a limitation from claim 4, cancelled non-elected claims 8, 12 and 14-45, added new claims 46-52, and asserted that claims 1-7, 9-11, 13 and 46-52 read on the elected species (Figs. 16-25). This resulted in examination of claims 1-7, 9-11, 13 and 46-52. Thus, while the previous examiner initially considered claims 20-23 to be directed to the elected species (Figs. 16-25), it is clear that the applicant’s response resulted in a change in the examiner’s understanding of the correspondence between the claims and the three species. Accordingly, it is apparent that independent claim 1 was generic to the two species of Figs. 6-12 and Figs. 16-25.

In the Office action mailed on August 23, 2017, the previous examiner rejected claims 1-7, 9-11, 13 and 46-52 as being unpatentable over the prior art. In order to overcome the rejections, the amendment filed on November 21, 2017 added the “electrically conductive bands” limitation to independent claim 1. Explicit support for this newly-added limitation is found only at col. 9, ll. 33-37, which describes the non-elected species of Figs. 6-12. Note that the elected species of Figs. 16-25 is described as having “partial cylinders 835” (col. 12, ll. 40-42) rather than “electrically conductive bands”. However, Fig. 17 could be interpreted as providing support for a correspondence between the disclosed partial cylinders 835 and the claimed “electrically conductive bands”. 

In the Office action mailed on January 31, 2018, the previous examiner found new claims 53-55 to be drawn to a non-elected invention and withdrew these new claims from consideration. The previous examiner also withdrew the prior art rejections of claims 1-7, 9-11, 13 and 46-52 and allowed these claims based on the addition of the “electrically conductive bands” limitation to independent claim 1.

Since the previous examiner did not find amended independent claim 1 to be drawn to a non-elected species, it remains apparent that independent claim 1 was generic to the species of Figs. 6-12 (disclosed as having the newly claimed “electrically conductive bands”) and the species of Figs. 16-25 (apparently considered to have “electrically conductive bands” defined by the partial cylinders 835).

New claims 53-55 were canceled by the amendment filed on February 22, 2018 resulting in the issuance of the corrected Notice of Allowability on April 23, 2018 with claims 1-7, 9-11, 13 and 46-52 allowed.

Based on the prosecution history, allowed independent claim 1 of parent Application No. 15/300,147 (which issued as Patent No. 10,061,090 B2) is generic to the two species of Figs. 6-12 and Figs. 16-25. Further, the allowance of claim 1 constituted a de facto withdrawal of the restriction requirement at least with respect to the two species of Figs. 6-12 and Figs. 16-251. The previous examiner did not address rejoinder of claims to non-elected species because all such claims had already been canceled by the applicant.

Since the earlier-concluded examination of parent Application No. 15/300,147 resulted in the allowance of a generic claim (and, thus, a de facto withdrawal of the restriction requirement at least with respect to the species of Figs. 6-12 and Figs. 16-25), the claims of the instant application for reissue of a continuation of parent Application No. 15/300,147 may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of an application for reissue of Patent No. 10,061,090 B2. Likewise, the claims of an application for reissue of Patent No. 10,061,090 B2 may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant reissue application.

Claim Construction
Independent claim 20 of the instant application for reissue of Patent No. 10,422,962 B2 is considered to be directed only to the species of Figs. 16-25 due to the claimed recitation of “the robust active coupler being slidably movable between a coupling position and a non-coupling position, the robust active coupler being spring biased toward the coupling position, and the robust active coupler being configured to be manually pressed to move the robust active coupler from the coupling position to the non-coupling position; and a ramp arrangement for automatically moving the robust active coupler against the spring bias from the coupling position to the non-coupling position when the fiber optic connector is being inserted into the adapter housing, wherein the spring bias returns the robust active coupler to the coupling position once the fiber optic connector has been fully inserted into the adapter housing” (ll. 9-18). 

Independent claim 25 is considered to be directed only to the species of Figs. 16-25 due to the claimed recitation of “the robust active coupler being slidably movable between a coupling position and a non-coupling position, the robust active coupler being spring biased toward the coupling position, and the robust active coupler being configured to be manually pressed to move the robust active coupler from the coupling position to the non-coupling position; and a ramp arrangement for automatically moving the robust active coupler against the spring bias from the coupling position to the non-coupling position when the hardened fiber optic connector is being inserted into the adapter housing, wherein the spring bias returns the robust active coupler to the coupling position once the hardened fiber optic connector has been fully inserted into the adapter housing” (ll. 12-20). 

Independent claim 30 is considered to be directed only to the species of Figs. 16-25 due to the claimed recitation of “the robust active coupler being slidably movable between a coupling position and a non-coupling position, the robust active coupler being spring biased toward the coupling position, and the robust active coupler being configured to be manually pressed to move the robust active coupler from the coupling position to the non-coupling position; and…wherein the robust active coupler defines a connector opening for receiving the fiber optic connector, and wherein the connector opening has a matching transverse cross-sectional shape with the fiber optic connector” (ll. 9-13 and 15-18). 

Independent claim 33 is considered to be directed only to the species of Figs. 16-25 due to the claimed recitation of “the robust active coupler being slidably movable between a coupling position and a non-coupling position, the robust active coupler being spring biased toward the coupling position, and the robust active coupler being configured to be manually pressed to move the robust active coupler from the coupling position to the non-coupling position; and…wherein the robust active coupler defines a connector opening for receiving the hardened fiber optic connector, and wherein the connector opening has a matching transverse cross-sectional shape with the [hardened] fiber optic connector” (ll. 12-15 and 18-20). 

Dependent claims 22-24, 27-29, 31, 32, 34 and 35 are considered to be directed only to the species of Figs. 16-25 for the same reasons given with respect to claims 20, 25, 30 and 33. The dependent claims also recite further features that are exclusive to the species of Figs. 16-25.

Application Data Sheet
The corrected Application Data Sheet (ADS) filed on June 30, 2022 overcomes the previous objection to the ADS. Thus, the objection is withdrawn.

Filing Receipt
A Corrected Filing Receipt was issued on July 6, 2022, which includes applicant’s corrected Domestic Benefit/National Stage Information.

Establishing Assignee’s Ownership Interest
The corrected Statement under 37 CFR 3.73(c) filed on June 30, 2022 overcomes the previous objection to the Rule 3.73(c) statement. Thus, the objection is withdrawn.

Reissue Oath/Declaration
The corrected reissue declaration filed on June 30, 2022 overcomes the previous objection to the reissue declaration and the corresponding rejection under 35 USC 251. 

Claim Rejections – 35 USC § 251
The following is a quotation of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(b) MULTIPLE REISSUED PATENTS.—The Director may issue several reissued patents for distinct and separate parts of the thing patented, upon demand of the applicant, and upon payment of the required fee for a reissue for each of such reissued patents. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(c) APPLICABILITY OF THIS TITLE.—The provisions of this title relating to applications for patent shall be applicable to applications for reissue of a patent, except that application for reissue may be made and sworn to by the assignee of the entire interest if the application does not seek to enlarge the scope of the claims of the original patent or the application for the original patent was filed by the assignee of the entire interest. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(d) REISSUE PATENT ENLARGING SCOPE OF CLAIMS. No reissued patent shall be granted enlarging the scope of the claims of the original patent unless applied for within two years from the grant of the original patent.

GROUND 1:  Claims 25, 27-29 and 33-35 are rejected under 35 U.S.C. 251 because these claims recite new matter. See the explanation above. Claims 27-29, 34 and 35 are included in the rejection because of their dependencies.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

GROUND 2:  Claims 25, 27-29 and 33-35 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. These claims recite new matter for the reasons given above. Claims 27-29, 34 and 35 are included in the rejection because of their dependencies.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

GROUND 3:  Claims 23, 24, 27-29 and 32-35 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 23 is indefinite because it introduces “at least one ramp” (ll. 1-2) but fails to define any relationship between the newly recited “at least one ramp” and the “ramp arrangement” previously introduced and defined in claim 20 (see ll. 14-18). Thus, it is unclear how the “at least one ramp” of claim 23 relates to the “ramp arrangement” of claim 20. Due to the absence of any interrelationship, claim 23 inaccurately suggests that the “at least one ramp” is distinct from (rather than part of) the “ramp arrangement”.
Claim 23 is indefinite because it introduces the functional statement “for causing the robust active coupler to move from the coupling position to the non-coupling position to accommodate reception of the fiber optic connector in the adapter housing as the fiber optic connector is inserted into the adapter housing” (ll. 2-5) but fails to define any relationship between this newly recited functional statement and the previous functional statements recited in claim 20 (see ll. 14-18). Thus, it is unclear how the functional statement of claim 23 relates to and/or further defines the functional statements of claim 20.
The examiner suggests amending the body of claim 23 to read “wherein the ramp arrangement includes at least one ramp positioned at the connector opening of the robust active coupler.”
Claim 24 is indefinite because the limitation “the connection system is configured to spring bias the robust active coupler back to the coupling position…” (ll. 1-2) is broader in scope than these previously recited limitations: “the robust active coupler being spring biased…” (claim 20, l. 11); and “the spring bias returns the robust active coupler to the coupling position…” (claim 20, ll. 16-17). That is, claim 24 only requires the system to be “configured to” exert a spring bias, whereas claim 20 positively recites the spring bias. A dependent claim necessarily includes the subject matter of its independent claim. Therefore, a dependent claim is indefinite when it recites subject matter that is broader in scope than its independent claim.
In claim 27, the term “the fiber optic connector” (l. 5) is indefinite because more than one fiber optic connector is previously recited, i.e., claim 25 recites both “a hardened fiber optic connector” (l. 4) and “a corresponding connector” (l. 7). Thus, it is unclear which connector the term in claim 27 refers to. 
The examiner suggests amending the term in claim 27 (l. 5) to read “the hardened fiber optic connector”.
Claim 28 is indefinite because it introduces “at least one ramp” (ll. 1-2) but fails to define any relationship between the newly recited “at least one ramp” and the “ramp arrangement” previously introduced and defined in claim 25 (see ll. 16-20). See the further explanation with respect to claim 23 above.
Claim 28 is indefinite because it introduces the functional statement “for causing the robust active coupler to move from the coupling position to the non-coupling position to accommodate reception of the hardened fiber optic connector in the adapter housing as the hardened fiber optic connector is inserted into the adapter housing” (ll. 2-5) but fails to define any relationship between this newly recited functional statement and the previous functional statements recited in claim 25 (see ll. 16-20). See the further explanation with respect to claim 23 above.
The examiner suggests amending the body of claim 28 to read “wherein the ramp arrangement includes at least one ramp positioned at the connector opening of the robust active coupler.”
Claim 29 is indefinite because the limitation “the connection system is configured to spring bias the robust active coupler back to the coupling position…” (ll. 1-2) is broader in scope than these previously recited limitations: “the robust active coupler being spring biased…” (claim 25, l. 13); and “the spring bias returns the robust active coupler to the coupling position…” (claim 25, ll. 18-19). See the further explanation with respect to claim 24 above.
Claim 32 is indefinite because the limitation “the connection system is configured to spring bias the robust active coupler back to the coupling position…” (ll. 1-2) is broader in scope than these previously recited limitation “the robust active coupler being spring biased…” (claim 30, l. 11). See the further explanation with respect to claim 24 above.
The examiner suggests amending the body of claim 32 to read “wherein the spring bias returns the robust active coupler to the coupling position once the fiber optic connector has been fully inserted into the adapter housing.”
In claim 33, the term “the fiber optic connector” (l. 20) is indefinite because more than one fiber optic connector is previously recited, i.e., claim 33 recites both “a hardened fiber optic connector” (l. 4) and “a corresponding connector” (l. 7). Thus, it is unclear which connector the term in claim 33 refers to. 
The examiner suggests amending the term in claim 33 (l. 20) to read “the hardened fiber optic connector”.
Claim 35 is indefinite because the limitation “the connection system is configured to spring bias the robust active coupler back to the coupling position…” (ll. 1-2) is broader in scope than these previously recited limitation “the robust active coupler being spring biased…” (claim 33, l. 13). See the further explanation with respect to claim 24 above.
The examiner suggests amending the body of claim 35 to read “wherein the spring bias returns the robust active coupler to the coupling position once the hardened fiber optic connector has been fully inserted into the adapter housing.”
Claim 34 is included in the rejection because of its dependency.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

GROUND 4:  Claims 24 and 29 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claims upon which they depend.
Claim 24 recites the limitation “the connection system is configured to spring bias the robust active coupler back to the coupling position once the fiber optic connector has been fully inserted into the adapter housing”. This limitation of claim 24 is broader in scope than these previously recited limitations: “the robust active coupler being spring biased…” (claim 20, l. 11); and “the spring bias returns the robust active coupler to the coupling position once the fiber optic connector has been fully inserted into the adapter housing” (claim 20, ll. 16-18). Thus, claim 24 does not further limit claim 20 from which it depends (indirectly).
Claim 29 recites the limitation “the connection system is configured to spring bias the robust active coupler back to the coupling position once the hardened fiber optic connector has been fully inserted into the adapter housing”. This limitation of claim 29 is broader in scope than these previously recited limitations: “the robust active coupler being spring biased…” (claim 25, l. 13); and “the spring bias returns the robust active coupler to the coupling position once the hardened fiber optic connector has been fully inserted into the adapter housing” (claim 25, ll. 18-20). Thus, claim 29 does not further limit claim 25 from which it depends (indirectly).

Applicant may cancel claims 24 and 29, amend these claims to place them in proper dependent form, or present a sufficient showing that these claims comply with the statutory requirements.

Terminal Disclaimer (Double Patenting)
The terminal disclaimer filed on June 30, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application Nos. 17/003,664 and 17/012,859 has been reviewed and is accepted. The terminal disclaimer has been recorded. The terminal disclaimer overcomes the previous doubling patenting rejections.

Pertinent Prior Art
The following is a listing of the prior art cited in this Office action as pertinent to applicant’s disclosure together with the shorthand reference used for each document (listed alphabetically):
“Chen et al.”
US Publication No. 2009/0175580 A1

“Halbach et al. ‘380”
EP Publication No. 1 006 380 A1

“Halbach et al. ‘469”
GB Publication No. 2 344 469 A

“Halbach et al. ‘619”
EP Publication No. 1 006 619 A2

“Koreeda et al.”
US Publication No. 2011/0243508 A1

“Legler et al.”
US Publication No. 2008/0089650 A1

“Luther et al.”
US Publication No. 2006/0269194 A1

“Moore et al.”
US Publication No. 2009/0148106 A1

“Powell”
US Publication No. 2010/0061681 A1

“Sawara et al.”
JP Publication No. S59-075218 A (with translation)

“Shimazu et al.”
US Publication No. 2011/0293223 A1

“Smith et al.”
US Patent No. 8,480,312 B2

“Theis et al.”
EP Publication No. 1 337 883 B1

“Wong et al.”
US Publication No. 2009/0220200 A1



Chen et al. teaches a fiber optic connection system including:
A duplex connector member 22 having a pair of connector bodies 62, 62 (each having a housing 70 coupled to a shell 82) that are received in and mate with respective ports 100, 102 defined in a connector body 101 of an adapter 26. See Figs. 2-7; ¶¶ 0026-0033, 0037, 0042-0043. 
The connector bodies 62, 62 of the duplex connector member 22 support respective ferrules 68, 68 supporting respective optical fibers 12/16, 12/16. See Figs. 1-3, 5 and 7; ¶¶ 0023-0024, 0027, 0031, 0035-0036, 0038, 0042, 0044. 
The connector body 101 of the adapter 26 houses ferrule alignment sleeves 104, 104 (within cylindrical members 109, 109) aligned with respective central planes of the ports 100, 102 for receiving the ferrules 68, 68 when the connector bodies 62, 62 are inserted in the ports 100, 102. See Figs. 6A-7; ¶ 0047.

Halbach et al. ‘380 discloses a fiber optic connection system including:
A first connector member 22 having a connector body 80 that is received in and mates with a port 18, 20 defined in a connector body 12 of a second connector member (or adapter) 10. See Figs. 1 and 5-7; ¶¶ 0008, 0013. 
The connector body 80 supports ferrules (not shown) supporting optical fibers (not shown). See Figs. 1 and 5-7; ¶¶ 0013-0014. Note the dummy optical ferrules 58 illustrated on the dummy connector 54 in Figs. 3 and 5, which are described as corresponding in position and size to the optical ferrules on the connector body 80 such that dummy ferrules 58 engage the same optical devices within the adapter’s connector body 12 as the ferrules on the connector body 80. See ¶¶ 0011, 0013-0014.
An environmental seal (not shown) is positioned between the connector body 80 of the first connector member 22 and the connector body 12 of the adapter 10. See ¶¶ 0002, 0014. Since the connector body 80 is received in and mates with the port 18, 20, the skilled artisan would appreciate that the environmental seal (not shown) provides a seal around the connector body 80 within the port 18, 20.
A slide clip coupler 14 carried by the adapter 10 is slidably movable relative to the port 18, 20 between coupling and uncoupling positions to releasably retain the connector body 80 within the port 18, 20. See Figs. 1-2 and 5-7; ¶¶ 0008-0014. 
Halbach et al. ‘380 further teaches that this connector design eliminates tolerance problems and achieves a good connection. See ¶¶ 0002, 0014. 

Halbach et al. ‘469 and Sawara et al. teach connectors with slide clip couplers.

Halbach et al. ‘619 discloses a fiber optic connection system including:
A first connector member 14 releasably coupled to a second connector member (or adapter) 12. See Figs. 1-8; ¶ 0007. 
The first connector member 14 has a connector body 26 with a body portion 28 that supports ferrules (not shown) supporting optical fibers (not shown), wherein the body portion 28 has a generally oval shape in cross section. See Figs. 6-7; ¶ 0008. 
The second connector member 12 has a connector body 16 with a body portion 18 that supports ferrules (not shown) supporting optical fibers (not shown), wherein the body portion 18 has a generally oval shape in cross section. See Figs. 1-5; ¶ 0007. 
The connector body 26 of the first connector member 14 is received in and mates with a port (defined, at least in part, by a gap 24) defined in the second connector member 12. See Figs. 3-7; ¶¶ 0007-0009, 0012.
A slide clip coupler 44 carried by the second connector member 12 is slidably movable relative to the port (defined, at least in part, by the gap 24) between coupling and uncoupling positions to releasably retain the connector body 26 within the port. See Figs. 1-8; ¶¶ 0007-0012. 
An environmental seal 30 is positioned between the connector body 26 of the first connector member 14 and the connector body 16 of the second connector member 12 for providing a seal around a portion of the connector body 16 of the second connector member 12. See Figs. 4-5 and 7; ¶ 0008.

Koreeda et al. teaches a fiber optic connection system including:
A duplex connector (or plug) member 200-1 having a housing 240 defining a pair of connector bodies (see Figs. 10-11) that are received in and mate with respective ports 115 defined in a two-part connector body 110-1, 110-2 of an adapter 100. See Figs. 4-11; ¶¶ 0030, 0032-0034, 0036, 0044, 0050, 0054-0056. 
The pair of connector bodies (see Figs. 10-11) defined by the housing 240 of the duplex connector member 200-1 support respective ferrules 210 supporting respective optical fibers 17. See Figs. 4 and 10-14; ¶¶ 0034, 0036-0037, 0039, 0041. 
The two-part connector body 110-1, 110-2 of the adapter 100 houses sleeves 140 (within cylindrical bosses 113-1, 113-2) aligned with respective central planes of the ports 115 for receiving the ferrules 210 when the connector bodies of the duplex connector member 200-1 are inserted in the ports 115. See Figs. 4-9 and 13; ¶ 0044-0046, 0051-0052. While not called such explicitly, it is clear from Figs. 4-6 and 13 as well as ¶¶ 0051-0052 that the sleeves 140 constitute ferrule alignment sleeves. Further, in discussing the prior art shown in Figs. 1-2, Koreeda et al. explains that it was known to use alignment sleeves 720 for receiving ferrules 820 in order to properly align the ferrules 820 for the best possible optical connection. See ¶ 0002.

Legler et al. teaches a fiber optic connection system including a first connector member 300 having a two-part body 302, 308 received within a port defining body 424 of a second connector member 420. See Figs. 4-7; ¶¶ 0044, 0051. A slide clip coupler 500 is used to secure the first connector member 300 within the port defining body 424. See Figs. 4-7; ¶ 0054. In the embodiment of Figs. 10-12A, the first connector member 550 has two-part body 552, 554 received within port defining body 530 of second connector member 514, and the second connector member 514 is mounted within a wall 520 of an optical enclosure such that the second connector member 514 is inserted at least partially through the enclosure wall 520 to thereby form a through-wall connector assembly (i.e., terminal assembly) 510. See Figs. 10-12A; ¶¶ 0062-0068.

Luther et al. teaches a connector member 20 having a connector body 48. See Figs. 1-4; ¶¶ 0023, 0028-0029. The connector body 48 is provided with a shoulder 56 that cooperates with an adjacent shoulder (see Fig. 2) to define a groove (see Fig. 2) that receives an O-ring (not shown). See Fig. 2; ¶ 0029. See also ¶ 0026, which discusses sealing through the use of O-rings to protect the connector when exposed to adverse environments. While illustrated with a threaded coupling nut 34 for securing the connector body 48 to another connector member (not shown), Luther et al. teaches that the coupling nut 34 can be replaced with other connections structures including a push-pull mechanism or a spring clip. See ¶ 0026. Thus, one of ordinary skill in the art would appreciate that the O-ring sealing structure is applicable to other types of connectors such as the connector of Halbach et al. ‘380.

Moore et al. teaches a hybrid connector, i.e., combined fiber optic and electrical connections.

Powell discloses a fiber optic connection system including:
A ruggedized connector 200 having a connector body 230 that is received in and mates with a port (see Figs. 3 and 6C-6D) defined by a socket 320 formed in a connector body 310 of a dual-purpose adapter (or second connector) 300. See Figs. 2A-2B, 4 and 6A-6D; ¶¶ 0026, 0030-0032.  The ruggedized connector is water resistant and weatherproof and provides for an optical connection of high integrity. See ¶¶ 0007, 0026.
The connector body 230 supports a fiber ferrule 260. See Figs. 2B, 6C and 6D; ¶ 0026. While ¶ 0026 refers to element 260 as a “fiber”, the corresponding element 130 of an alternative connector 100 (see Figs. 1A-1B) is referred to in ¶ 0025 as both a “ferrule” and a “fiber”. The skilled artisan would recognize from the drawings and description that element 260 is a conventional ferrule supporting at least one optical fiber.
The connector body 310 of the adapter 300 houses a fiber ferrule receptacle 510 having an aperture 520 that receives a sleeve (see Figs. 6C-6D) aligned with a central plane of the port (see Figs. 3 and 6C-6D) defined by the socket 320 for receiving the fiber ferrule 260 when the connector body 230 of the connector 200 is inserted in the port. See Figs. 4-6D; ¶ 0033. While not called such explicitly, it is clear from Figs. 6C-6D as well as ¶ 0033 that the sleeve constitutes a ferrule alignment sleeve.
A slide clip coupler 330 carried by the adapter 300 is slidably movable relative to the port (see Figs. 3 and 6C-6D) defined by the socket 320 between coupling and uncoupling positions to releasably retain the connector body 230 within the port. See Figs. 4-7D; ¶¶ 0030, 0033-0038. 


    PNG
    media_image2.png
    396
    624
    media_image2.png
    Greyscale


Shimazu et al. discloses a hybrid fiber optic connection system including a first connector 200, a second connector 200’ and an adapter 500. See Figs. 1-3 and 22-24; ¶¶ 0088, 0090, 0127, 0148. In the embodiment of Figs. 22-30, the connection system comprises:
A first housing 202 of the first connector 200 that constitutes a connector body having a transverse cross-sectional shape. See Figs. 22-24; ¶¶ 0129, 0147.
The connector body 202 houses and includes two generally cylindrical members having cylindrical portions 212, 224, 228 that individually and/or collectively constitute sleeves. See Figs. 23-24 with Figs. 3-4 and 15-17; ¶¶ 0095, 0099, 0131, 0138-0140, 0147, 0149-0150.
The sleeves 212, 224, 228 are located at a front of the connector body 202 when the “front” is defined as the end/side of the connector body 202 that is closest to the adapter 500. See Figs. 22-24.
The portions 224, 228 of the sleeves 212, 224, 228 each include an insulative ferrule portion 222 mounted therein. See Fig. 24 with Figs. 16-17; ¶¶ 0138-0140, 0149-0150. The insulative ferrule portions 222 each constitute a “ferrule” because they are annular members that receive/house optical fibers 110.
Electrical contacts 240 mount over the portions 212 of the sleeves 212, 224, 228 so as to be carried with the connector body 202. See Figs. 23-24 with Figs. 3-4; ¶¶ 0092, 0095-0097, 0099-0101.
Additional electrical contacts 520c mount over the portions 224 of the sleeves 212, 224, 228 so as to be carried with the connector body 202 (when assembled with the adapter 500). See Figs. 23-24 and 26-29; ¶¶ 0147, 0152-0157.
The connector body 202 is received in a port (see Figs. 22-24 and 26-27) defined in the adapter 500 and mates with the adapter 500 for optically coupling the optical fibers 110 to optical fibers 110’ in another connector member 200’. See Figs. 22-27; ¶¶ 0129, 0134, 0147-0148, 0152-0154.

Theis et al. teaches a connector with dual sleeves having a generally oval shape.

Wong et al. teaches a fiber optic connector including a first connector member 100 releasably coupled to a second connector member (or adapter) 200. See Figs. 1-8; ¶ 0020. The first connector member 100 has a connector body 102 carrying ferrules 114, 116 that receive optical fibers 118 of fiber optic cables 110, 112. See Figs. 3-6; ¶ 0026-0029. The connector body 102 is provided with an orientation key 136 positioned generally between the ferrules 114, 116, wherein the orientation key 136 engages a slot 224 in the second connector member (or adapter 200) to ensure that the first connector member 100 is properly oriented relative to the second connection member 200. See Figs. 1-2 and 5-7; ¶¶ 0035-0036.

Allowed Claims and Allowable Subject Matter
Claims 20, 22, 30 and 31 are allowed.

Claims 23 and 32 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b).

Claim 25 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 251 and 35 U.S.C. 112(a).

Claims 27, 28 and 33-35 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 251, 35 U.S.C. 112(a) and 35 U.S.C. 112(b).

Claims 20 and 22 are allowed and claims 23, 25, 27 and 28 are considered to recite allowable subject matter because the cited prior art fails to teach an apparatus comprising a fiber optic connection system having a spring biased slide coupler, as required by claims 20 and 25, and further including a ramp arrangement for automatically moving the coupler against the spring bias from the coupling position to the non-coupling position when the fiber optic connector is being inserted into the adapter housing, wherein the spring bias returns the coupler to the coupling position once the fiber optic connector has been fully inserted into the adapter housing.

Claims 30 and 31 are allowed and claims 32-35 are considered to recite allowable subject matter because the cited prior art fails to teach a fiber optic connection system having a spring biased slide coupler, as required by claims 30 and 33, wherein the adapter defines a connector insertion axis along which the fiber optic connector is moved when the fiber optic connector is inserted into the adapter housing, the coupler defines a connector opening for receiving the fiber optic connector, and the connector opening has a matching transverse cross-sectional shape with the fiber optic connector.

Response to Arguments
Applicant’s arguments filed on June 30, 2022 have been fully considered. Some of the issues raised by applicant have already been addressed above.

Applicant argues that the claims have been amended to eliminate any new matter. While generally persuasive, this argument fails with respect to claims 25 and 33 for the reasons explained above.

Applicant argues that the claims have been amended to eliminate indefinite subject matter. However, applicant’s amendments necessitated new grounds of rejection under 35 USC 112(b).

Applicant argues that the previous prior art rejections have been overcome by incorporating the allowable subject matter of (a) canceled claims 21 and 26 into independent claims 20 and 25, respectively, and (b) claims 22 and 27 into new independent claims 30 and 33. This is persuasive so the previous prior art rejections are withdrawn. The examiner notes, that in addressing the previous new matter rejections, the final limitation of claims 22 and 27 has been replaced with another limitation (in both claims 22 and 27 and new claims 30 and 33). Nevertheless, the combination of claimed features is not considered to be taught by the prior art.

Final Action
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a).

Response Period
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  

Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Amendments in Reissue Applications
Applicant is notified that any subsequent amendment to the specification, claims or drawings must comply with 37 CFR 1.173(b)-(g).

Failure to fully comply with 37 CFR 1.173(b)-(g) will generally result in a notification to applicant that an amendment before final rejection is not completely responsive. Such an amendment after final rejection will not be entered.

Disclosure Obligations
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the patent for which reissue is sought is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation. These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP 1404, 1442.01 and 1442.04.

Filing and Contact Information
All correspondence relating to this reissue application should be directed:
By EFS:	Registered users may submit via the EFS-Web electronic filing system at: https://efs.uspto.gov/efile/myportal/efs-registered

By Mail2 to:	Commissioner for Patents
United States Patent & Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450

By FAX to:	(571) 273-8300

By hand:	Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter English whose telephone number is (571)272-6671.  The examiner can normally be reached on Monday-Thursday (8:00 am - 6:00 pm EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn, can be reached at 571-272-7731. 


/PETER C ENGLISH/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        
Conferees:	/rds/  
	Russell D. Stormer
	Primary Examiner
	Art Unit 3993

	/GAS/
	Gay Ann Spahn	
	Supervisory Primary Examiner
	Art Unit 3993


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This finding is consistent with the fact that subsequent Application No. 16/018,895 was identified by the applicant as a “continuation” (i.e., an application for the same invention as parent Application No. 15/300,147) rather than as a “divisional” (i.e., an application for a distinct invention).
        2 Mail Stop REISSUE should only be used for the initial filing of reissue applications, and should not be used for any subsequently filed correspondence in reissue applications. See MPEP 1410.